DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“…is provided.”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32, 34-35, 38-40, 42 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as 
As to claim 30, that both the receptacle and nose are V-shaped is not supported by the original disclosure, particularly paragraphs [0038]-[0041] and Figs. 11A and 11B.
As to claim 31, that both the receptacle and nose are bull nosed or curved is not supported by the original disclosure, particularly paragraphs [0038]-[0041] and Figs. 11A and 11B.
As to claim 32, that both the first and second pin shoulder surfaces are the same length is not supported by the original disclosure, particularly paragraphs [0038]-[0041] and Figs. 11A and 11B.
As to claim 34, that both the first through fourth angles have an absolute value from 3 to 60º is not supported by the original disclosure, particularly paragraphs [0038]-[0041] and Figs. 11A and 11B.
As to claim 38, that the pin vertex and box vertex are offset from one another with respect to the longitudinal axis is not supported by the original disclosure, particularly paragraphs [0038]-[0041] and Figs. 11A and 11B.
As to claim 40, that the first and second angles are selected so a larger component of a force acting on the pin is an axial component force is 
As to claim 42, that the pin torque shoulder has a geometry that is similar to a geometry of the box torque shoulder is not supported by the original disclosure, particularly paragraphs [0038]-[0041] and Figs. 11A and 11B.
As to claim 44, that the receptacle is rounded, curved or bull nosed and the nose is V-shaped is not supported by the original disclosure, particularly paragraphs [0038]-[0041] and Figs. 11A and 11B.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 29, 36-37, 41-43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki (US 3,870,351).
As to claim 29, Matsuki discloses a threaded tubular connection comprising: a pin (1), the pin having external threads (2), a pin seal surface (9), and a pin torque shoulder (as at 5) at a free end; and a box (7) for receiving the pin, the box having internal threads (3) for interacting with the external threads, a box seal surface (4) for contacting the pin seal surface and forming a seal (metal-to-metal seal, col. 3, l. 58 - col. 4, l. 14), and a box torque shoulder (as at 6) for contacting the pin torque shoulder, the pin seal surface being axially spaced apart from the pin torque shoulder, wherein a gap is formed between the pin and box between the seal and the pin torque shoulder (see annotated figure below); the pin and box defining a longitudinal axis, the pin torque shoulder having a first outwardly facing pin shoulder surface and a second inwardly facing pin shoulder surface, the first pin shoulder surface intersecting an axis perpendicular to the longitudinal axis at a first angle, the second pin shoulder surface intersecting the perpendicular axis at a second angle, the first pin shoulder surface and the second pin shoulder surface meeting at a pin vertex to define a receptacle, and the box torque shoulder having a first inwardly facing box shoulder surface and a second outwardly facing box shoulder surface, the first box shoulder surface intersecting an axis perpendicular to the longitudinal axis at a third angle, the second box shoulder surface intersecting the perpendicular 

    PNG
    media_image1.png
    293
    533
    media_image1.png
    Greyscale

As to claim 36, Matsuki in view of JP 2005-240888discloses the threaded tubular connection as recited in claim 29, wherein the first and third angles are positive angles with respect to the perpendicular axis and the second and fourth angles are negative angles with respect to the perpendicular axis.  Refer to the annotated figure above.

As to claim 37, Matsuki in view of JP 2005-240888 discloses the threaded tubular connection as recited in claim 29, wherein an absolute value of the first angle is greater than an absolute value of the second angle.  Refer to the annotated figure above.

41, Matsuki in view of JP 2005-240888 discloses the threaded tubular connection as recited in claim 29, wherein the first angle is equal to the third angle and the second angle is equal to the fourth angle.  Refer to the annotated figure above.

As to claim 42, Matsuki in view of JP 2005-240888 discloses the threaded tubular connection as recited in claim 29, wherein the pin torque shoulder has a geometry that is similar to a geometry of the box torque shoulder.  Refer to the annotated figure above.

As to claim 43, Matsuki in view of JP 2005-240888 discloses the threaded tubular connection as recited in claim 29, wherein the receptacle is V-shaped and the nose is rounded, curved or bull nosed.  Refer to the annotated figure above.

As to claim 45, Matsuki in view of JP 2005-240888 discloses the threaded tubular connection as recited in claim 29, wherein the pin torque shoulder has a geometry that is different from a geometry of the box torque shoulder.  Refer to the annotated figure above.


Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrall (US 2005/0133223).
As to claim 46 and with reference to the following annotated figure, Harrall discloses a threaded tubular connection comprising: a pin (110), the pin having external threads, a pin seal surface (222), and a pin torque shoulder (112) at a free end; and a box (210) for receiving the pin, the box having internal threads for interacting with the external threads, a box seal surface (222) for contacting the pin seal surface and forming a seal (metal-to-metal seal formed by the two surfaces 222), and a box torque shoulder (212) for contacting the pin torque shoulder, the pin seal surface being axially spaced apart from the pin torque shoulder (Fig. 2), wherein a gap is formed between the pin and box between the seal and the pin torque shoulder (Figs. 2 and 3); the pin and box defining a longitudinal axis, the pin torque shoulder having a pin geometry which includes a first outwardly facing pin shoulder surface and a second inwardly facing pin shoulder surface, the first pin shoulder surface intersecting an axis perpendicular to the longitudinal axis at a first angle, the second pin shoulder surface intersecting the perpendicular axis at a second angle, the first pin shoulder surface and the second pin shoulder surface meeting at a pin vertex, and the box torque shoulder having a box geometry which includes first inwardly facing box shoulder surface and a second outwardly facing box shoulder surface, the first box shoulder surface intersecting an axis perpendicular to 

    PNG
    media_image2.png
    398
    606
    media_image2.png
    Greyscale


As to claim 47 and with reference to the preceding annotated figure and paragraphs [0013]-[0018], Harrall discloses a method for forming a threaded tubular connection comprising the steps of providing a pin (110) having external threads, a pin seal surface (222) and a pin torque shoulder (112) at a free end, the pin torque shoulder including a pin geometry having a first outwardly facing pin shoulder surface and a second inwardly facing pin .






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US 3,870,351) in view of JP 2005-240888.
As to claim 33, Matsuki discloses the threaded tubular connection as recited in claim 29, except that the first pin shoulder surface is longer than the second pin shoulder surface.
However, JP 2005-240888 teaches a similar threaded tubular connection having pin and box sealing surfaces (4), and pin and box torque shoulders (6, 7).  As shown in Fig. 4, the pin shoulder defines a receptacle and the box shoulder a nose.  The receptacle is defined by an upper surface that extends radially inwardly along an angle and a lower surface that extends radially outwardly along an angle.  The lower surface is longer than the upper surface.  As described in paragraph [0011], this geometry protects the seal (at 4) when over torque or axial compression is applied.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuki pin and box torque shoulder geometries with that as taught by JP 2005-240888, in order to protect the integrity of the metal-to-metal seal when over torque or axial compression is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679